Hill, C. J.
In a prosecution for illegal sale of intoxicating liquors, where only one sale was proved, it was improper for the solicitor-general, in concluding the argument, to refer to the defendant as “this notorious character, this notorious blind tiger;” and on objection made to such language by the defendant’s counsel, it was the duty of the court to reprimand counsel and instruct the jury that they should disregard the improper language so used by the solicitor-general.

Judgment reversed.